UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
GABRIEL FALCO,

                                Plaintiff,

            -against-                                  MEMORANDUM & ORDER
                                                       18-CV-2480(JS)(GRB)
ANTHONY SANTORO, SPECTRUM PSYCHOLOGY
SERVICES, PCLLC, LAURA BOWERY,
SEA AIRE INC., JEANMARIE COSTELLO,
HEIDI HILTON, DARELLE CAIRO, CORRIS
NICKENS, JUNE JOHNSON, DON STEWART,

                         Defendants.
---------------------------------------X
APPEARANCES
For Plaintiff:      Gabriel Falco, pro se
                    700 Health Sciences Drive
                    Mailbox 843
                    Stony Brook, NY 11970

For Defendants:          No appearances.

SEYBERT, District Judge:

            On   April    26,   2018,   pro   se   plaintiff   Gabriel   Falco

(“Plaintiff”) filed a Complaint in this Court against Anthony

Santoro (“Dr. Santoro”) and Spectrum Psychology Services, PCLLC

(“Spectrum”), Laura Bowery (“Bowery”), Sea Aire Inc., Jeanmarie

Costello (“Costello”), Heidi Hilton (“Hilton”), Darelle Cairo

(“Cairo”), Corris Nickens (“Nickens”), June Johnson (“Johnson”),

and   Don   Stewart      (“Stewart”     and   collectively,    “Defendants”)

together with an application to proceed in forma pauperis.                For
the following reasons, Plaintiff’s application to proceed in forma

pauperis is GRANTED but the Complaint is sua sponte DISMISSED.1

                                BACKGROUND2

             Plaintiff is no stranger to this Court.                The instant

action is Plaintiff’s third attempt to bring issues arising from

his matrimonial action in New York State Supreme Court, Suffolk

County (the “Matrimonial Action”), to this Court.3                   Plaintiff’s

instant Complaint is a seventy-four (74) page, including exhibits,

diatribe     against   his   ex-wife,       Bowery;     her    attorney   in   the

underlying    Matrimonial    Action,        Costello;    the    Court-appointed

attorneys for their children in the Matrimonial Action, Hilton and

Cairo; the caseworkers employed by the Suffolk County Office of

Child Protective Services (“CPS”), Nickens and Johnson; and the

Court-appointed psychologist, Dr. Santoro.              (Compl. ¶¶ 20, 22, 24-




1 On December 14, 2018, Plaintiff filed a “Re[]quest to Withdraw
Action.” (See Docket Entry 9.) Given the dismissal of the
Complaint, Plaintiff’s application is DENIED as it is now moot.

2 All material allegations in the complaint are assumed to be
true for the purpose of this Order, see, e.g., Rogers v. City of
Troy, New York, 148 F.3d 52, 58 (2d Cir. 1998) (in reviewing a
pro se complaint for sua sponte dismissal, a court is required
to accept the material allegations in the complaint as true).

3 See Falco v. Justices of the Matrimonial Parts of the Sup. Ct.,
Suffolk Cty., 805 F.3d 425 (2d Cir. 2015) (affirming dismissal
of Complaint because abstention was warranted under Younger v.
Harris, 401 U.S. 37, 91 S. Ct. 746, 27 L. Ed. 2d 669 (1971));
see Falco v. Santoro, et al., 17-MC-0440 (denying petition
seeking pre-action discovery).
                                        2
28.)      The disjointed and rambling Complaint is difficult to

comprehend.

            As the Court can best understand, Plaintiff seeks to

bring claims for “fraud and other tort-based claims”, “declaratory

relief to rescind a contract”, and deprivation of his Fourth and

Fourteenth Amendment rights to due process.             (Compl. ¶ 1, 104,

106.)

            According to the Complaint, in August 2013, Plaintiff

commenced an action for divorce against Bowery (the “Matrimonial

Action”).     (Compl. ¶ 31.)      At that time, Plaintiff “was awarded

temporary custody of the children, then ages 14 months and three

years.”     (Compl. ¶ 32.) Plaintiff alleges that the divorce action

was re-assigned to Justice Marlene Budd who then changed custody

of the children to their mother, Bowery.             (Compl. ¶ 35.)       On

August 5, 2014, Justice Budd appointed Dr. Santoro to conduct a

forensic evaluation of Plaintiff and Bowery with respect to custody

of their children and related issues.          (Compl. ¶ 36.)    Plaintiff

and Bowery were further directed to remit a “retainer fee and/or

fees for the forensic evaluation and for the forensic report” to

Dr.    Santoro,    with   costs   to   be   shared   equally,   subject   to

reallocation. (See Forensic Evaluation Order, Compl. Ex. 3, Docket

Entry 1-3.)       Plaintiff claims he was “pressed” by Dr. Santoro to

execute a Retainer Agreement which “he could not afford to pay.”

(Compl. ¶ 45.)

                                       3
           Plaintiff further alleges that during his meetings with

Dr. Santoro, Dr. Santoro referenced partisan politics and gender

bias that could influence the disposition of the Matrimonial

Action, as well as the notion that in some cases, forensic reports

were   ordered   as   a   means    of   “assisting    the   Court   in    running

litigants out of funds as a means of preventing them from insisting

upon trial.”     (Compl. ¶¶ 40-41.)         Plaintiff further alleges that

he filed a motion in the Matrimonial Action requesting that

Dr. Santoro’s fees be reallocated “[b]ecause of the disparity in

the financial condition of the parties.”             (Compl. ¶ 42.)      However,

according to Plaintiff, Justice Budd “refused to timely address

[his] motion for reallocation.”          (Compl. ¶ 43.)

           Plaintiff also alleges that, at a November 2013 court

appearance, he signed a new visitation schedule stipulation before

Justice Budd.    However, Plaintiff avers that, after he signed it,

“the stipulation was altered, swapping custody from Falco to

Bowery.”   (Compl. ¶ 73.)         Plaintiff claims that, in or about June

2017, he “discovered that Costello had altered the first page of

the Stipulation . . . [and] alleged this in moving papers he filed

with the Court.”      (Compl. ¶ 74.)        Further, Plaintiff claims that

papers “he properly and timely filed with the Court were lost,

misplaced or not recognized at least three times.”             (Compl. ¶ 87.)

Plaintiff next claims that on April 2, 2016 he “entered into a

flawed stipulation of settlement” because he had been “led to

                                        4
believe that his papers would continue not [to] be recognized and

the Court would not recognize him as the less monied spouse.”

(Compl. ¶ 91.)

           Based on the foregoing, Plaintiff alleges that he was

deprived of his rights under the Fourth and Fourteenth Amendments

as well as state law claims of fraud, “declaratory relief to

rescind a contract”, and “constructive denial.”      (Compl. ¶¶ 1,

104, 106, 108.)   For relief, Plaintiff seeks an unspecified sum as

compensatory and punitive damages as well as “an order that

Defendants Santoro, Cairo, and Hilton promptly serve on Plaintiff

their records bearing upon the matrimonial litigation.”    (Compl.

at 35.)

                             DISCUSSION

I.    In Forma Pauperis Application

            Upon review of Plaintiff’s declarations in support of

his application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of the filing fees.      See 28 U.S.C. § 1915(a)(1). Therefore,

Plaintiff’s request to proceed in forma pauperis is GRANTED.

II.   Application of 28 U.S.C. § 1915

           Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

                                 5
from such relief.         See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).      The

Court is required to dismiss the action as soon as it makes such

a determination.

             Courts are obliged to construe the pleadings of a pro

se plaintiff liberally.       See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,   200   (2d   Cir.    2004).   However,   a   complaint   must   plead

sufficient facts to “state a claim to relief that is plausible on

its face.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).           “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”        Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations

omitted).     The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”            Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).   While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

             Further, a district court has the inherent power to

dismiss a case, sua sponte, if it determines that the court lacks

jurisdiction over the matter.       FED. R. CIV. P. 12(h)(3).

                                     6
III.   The Domestic Relations Exception Bars Plaintiff’s Claims

              Under    the     domestic    relations    exception,       “divorce,

alimony,     and     child     custody    decrees”    remain   outside    federal

jurisdictional bounds.           Marshall v. Marshall, 547 U.S. 293, 308,

126 S. Ct. 1735, 1746, 164 L. Ed. 2d 480, 495 (2006) (internal

quotation marks and citation omitted); Rabinowitz v. New York, 329

F. Supp. 2d 373, 376 (E.D.N.Y. 2004) (dismissing pro se complaint

seeking to challenge state court child custody order because

federal      court    review    was    barred   by    the   domestic     relations

exception) (citing Ankenbrandt v. Richards, 504 U.S. 689, 703, 112

S. Ct. 2206, 2214-15, 119 L. Ed. 2d 468 (1992); Mitchell-Angel v.

Cronin, 101 F.3d 108 (2d Cir. 1996) (unpublished opinion); Am.

Airlines v. Block, 905 F.2d 12, 14 (2d Cir. 1990)). This exception

is   based    upon    a   “policy     consideration    that    the   states   have

traditionally adjudicated marital and child custody disputes and

therefore have developed competence and expertise in adjudicating

such matters, which the federal courts lack.” Thomas v. N.Y. City,

814 F. Supp. 1139, 1146 (E.D.N.Y. 1993).

              As is readily apparent, Plaintiff’s claims here seek to

challenge determinations in the state court: (1) placing his

children in the custody of their mother and limiting Plaintiff’s

visitation with them; (2) ordering a forensic evaluation by Dr.

Santoro with costs of same to be shared by the parties; and (3)

“enter[ing] into a flawed stipulation of settlement.”                     (Compl.

                                           7
¶¶ 35-36,     91.)     Such        claims      unquestionably           implicate   the

judicially     recognized     exception          to        federal     subject   matter

jurisdiction in cases involving domestic relations.                      Specifically,

the Supreme Court has recognized “that [t]he whole subject of the

domestic relations of husband and wife, parent and child, belongs

to the laws of the States and not to the laws of the United States.”

Ankenbrandt,    504   U.S.    at    703,       112    S.    Ct.   at   2214   (internal

quotation marks and citation omitted; alteration in original);

Sobel v. Prudenti, 25 F. Supp. 3d 340, 353 (E.D.N.Y. 2014) (The

domestic relations exception “divests the federal courts of power

to issue divorce, alimony, and child custody decrees.” (internal

quotation marks and citation omitted); see also Hernstadt v.

Hernstadt, 373 F.2d 316, 317 (2d Cir. 1967) (“Since the very early

dicta [of] In re Burrus, 136 U.S. 586, 10 S. Ct. 850, 34 L. Ed.

500 (1890), it has been uniformly held that federal courts do not

adjudicate cases involving the custody of minors and, a fortiori,

rights of visitation.”).

             Although Plaintiff styles some of his claims as raising

constitutional issues, the allegations stem from a state domestic

relations matter and are thus outside this Court’s jurisdiction.

McArthur v. Bell, 788 F. Supp. 706, 709 (E.D.N.Y. 1992) (former

husband’s 42 U.S.C. § 1983 action in which he claimed that his

constitutional rights were violated in proceedings in which former

wife obtained upward adjustment of child support would require the

                                           8
court to “re-examine and re-interpret all the evidence brought

before the state court” in the earlier state proceedings and,

therefore,        the     district      court       did    not     have      subject    matter

jurisdiction)           (citing     Neustein        v.    Orbach,      732    F.    Supp.    333

(E.D.N.Y. 1990) (district court lacked jurisdiction because it

could      not        resolve      factual    disputes           connected     to      domestic

relations)); see also Sullivan v. Xu, 10-CV-3626, 2010 WL 3238979,

at    *2   (E.D.N.Y.         Aug.     13,    2010)        (no    jurisdiction        over    the

plaintiff’s challenges to child custody and child support orders).

               Accordingly, because Plaintiff seeks a determination

that he was improperly denied custody and/or visitation with his

children, as well as that the stipulation of settlement of the

underlying matrimonial should be invalidated, the Court lacks

jurisdiction and this action is barred by the domestic relations

exception to this Court’s jurisdiction.                           The Complaint is thus

DISMISSED pursuant to FED. R. CIV. P. 12(h)(3).                           See Neustein, 732

F.    Supp.      at    339   (an    action    is     barred       by   domestic      relations

exception if, “in resolving the issues presented, the federal court

becomes       embroiled      in     factual    disputes          concerning        custody   and

visitation . . . .”).

IV.    The Rooker-Feldman Doctrine Also Bars Plaintiff’s Claims

               Even if Plaintiff’s Complaint was not barred by the

domestic         relations         exception,        the        Rooker-Feldman        doctrine

precludes review of Plaintiff’s claims in this Court.                               Coalescing

                                                9
the Supreme Court’s holdings in District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303, 75 L. Ed. 2d

206 (1983) and Rooker v. Fidelity Trust Co., 263 U.S. 413, 414-

17, 44 S. Ct. 149, 150, 68 L. Ed. 362 (1923), the Rooker-Feldman

doctrine       prohibits    federal      district         courts     from    considering

collateral attacks to state court judgments.                           There are four

requirements for the application of the Rooker-Feldman doctrine:

(1) the federal-court plaintiff must have lost in state court; (2)

the    plaintiff’s      injuries       must    be    caused    by    the    state   court

judgment; (3) the plaintiff’s claims must invite the district court

to    review    and    reject   the     state       court   judgment;       and   (4)   the

state-court      judgment       must    have       been     rendered    prior     to    the

commencement of the district court proceedings.                         See Hoblock v.

Albany Cty. Bd. of Elections, 422 F.3d 77, 85 (2d Cir. 2005).                           “A

plaintiff may not overcome the doctrine and seek a reversal of a

state court judgment simply by casting his [or her] complaint in

the form of a civil rights action.”                   Rabinowitz v. New York, 329

F. Supp. 2d 373, 376 (E.D.N.Y. 2004) (internal quotation marks and

citation omitted).

               Here,   Plaintiff’s       allegations          seek     to   collaterally

attack the state court’s orders against Plaintiff relating to the

custody and visitation of his children as well as the settlement

of his matrimonial action.              Plaintiff who has lost in state court

and who now complains of injuries caused by the state court,

                                              10
invites this Court to review and reject the state court orders,

all of which were issued before April 26, 2018, the date Plaintiff

filed his Complaint in this Court.           Thus, because all of the

Rooker-Feldman    requirements    are   satisfied,   the   Court    lacks

jurisdiction to adjudicate Plaintiff’s claims.          Accordingly, the

Complaint is DISMISSED pursuant to FED. R. CIV. P. 12(h)(3) on the

additional ground that the Rooker-Feldman doctrine divests this

Court of jurisdiction.4

V.   Leave to Amend

          Given   the   Second   Circuit’s   guidance   that   a   pro   se

complaint should not be dismissed without leave to amend unless

amendment would be futile, Cuoco v. Moritsugu, 222 F.3d 99, 112


4 Given that the Court lacks subject matter jurisdiction, the
Court need not address the fact that, insofar as Plaintiff seeks
to impose Section 1983 liability on the court-appointed
attorneys for the children in the Matrimonial Action, as well as
court-appointed psychologist and caseworkers, such individuals
do not act under color of state law and are immune from suit
under the doctrine of absolute witness immunity. See DiCostanzo
v. Henriksen, 94-CV-2464, 1995 WL 447766, *2 (S.D.N.Y. July 28,
1995) (“Although a law guardian is appointed by the state, once
he is appointed, he must exercise independent, professional
judgment on behalf of his client, and is therefore not acting
under color of state law for purposes of Section 1983.”);
Henderson v. Heffler, 07-CV-487, 2010 WL 2854456, at *3
(W.D.N.Y. July 19, 2010) (“Absolute immunity has been extended
to court-appointed social workers, doctors, psychiatrists, and
evaluators who conduct activities which are ‘inexorably
connected with the execution of court procedures and are
analogous to judicial action.’”) (alteration omitted)(quoting
Scotto v. Almenas, 143 F.3d 105, 111 (2d Cir. 1998)); Kurzawa v.
Mueller, 732 F.2d 1456, 1458 (6th Cir. 1984) (psychiatrists and
psychologist who examined child and whose findings were used by
state court in determination of custody immune from suit)).
                                   11
(2d Cir. 2000), the Court has carefully considered whether leave

to amend is warranted here.            Because the defects in Plaintiff’s

claims is substantive and would not be cured if afforded an

opportunity to amend, leave to amend the Complaint is DENIED.

VI.     All Writs Act Warning

             Under the All Writs Act, a federal court “may issue all

writs    necessary   or   appropriate        in   aid    of   their   respective

jurisdictions and agreeable to the usages and principles of law.”

28 U.S.C. § 1651(a).      The All Writs Act “grants district courts

the power, under certain circumstances, to enjoin parties from

filing further lawsuits.”       MLE Realty Assocs. v. Handler, 192 F.3d

259, 261 (2d Cir. 1999).       Those circumstances include cases where

a litigant engages in the filing of repetitive and frivolous suits.

See Malley v. N.Y. City Bd. of Educ., 112 F.3d 69 (2d Cir. 1997)

(per curiam) (filing injunction may issue if numerous complaints

filed are based on the same events); In re Martin-Trigona, 9 F.3d

226, 227-28 (2d Cir. 1993).       Such an injunction, while protecting

the   courts   and   parties    from    frivolous       litigation,   should   be

narrowly tailored so as to preserve the right of access to the

courts.    In addition, the Court must provide plaintiff with notice

and an opportunity to be heard before imposing a filing injunction.

Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998) (per curiam).

             Here, although this is Plaintiff’s third case in this

Court relating to his underlying Matrimonial Action, the Court

                                        12
declines to order Plaintiff to show cause why an order barring him

from filing any new complaint relating to this subject matter

should not be entered.   Rather, Plaintiff is warned that similar,

future complaints will not be tolerated.   If Plaintiff persists in

this course of conduct, the Court may revisit this issue and may

result in the issuance of an Order prohibiting Plaintiff from

filing any future lawsuit relating to the Matrimonial Action

without first obtaining leave of Court.

            Finally, Plaintiff is cautioned that Rule 11 of the

Federal Rules of Civil Procedure applies to pro se litigants, see

Maduakolam v. Columbia Univ., 866 F.2d 53, 56 (2d Cir. 1989) (“Rule

11 applies both to represented and pro se litigants . . .”), and

should he file another action relating to the Matrimonial Action,

it is within the Court’s authority to consider imposing sanctions

upon him.    See FED. R. CIV. P. 11; In re Martin-Trigona, 737 F.2d

1254, 1262 (2d Cir. 1984) (a district court has “the power and the

obligation to protect the public and the efficient administration

of justice from [a vexatious litigant’s] litigious propensities”);

Safir v. U.S. Lines, Inc., 792 F.2d 19, 24 (2d Cir. 1986) (“‘A

district court not only may but should protect its ability to carry

out its constitutional functions against the threat of onerous,

multiplicitous, and baseless litigation.’”) (quoting Abdullah v.

Gatto, 773 F.2d 487, 488 (2d Cir. 1985) (per curiam)).



                                 13
                                 CONCLUSION

       For the reasons set forth above, Plaintiff’s application to

proceed in forma pauperis is GRANTED.           However, the Complaint is

sua sponte DISMISSED WITHOUT PREJUDICE for lack of subject matter

jurisdiction pursuant to FED. R. CIV. P. 12(h)(3).               Plaintiff is

warned that similar, future complaints will not be tolerated.              If

Plaintiff persists in this course of conduct, the Court may issue

an Order prohibiting Plaintiff from filing any future lawsuit

relating to the Matrimonial Action without first obtaining leave

of Court after affording Plaintiff notice and an opportunity to be

heard.     Plaintiff is also cautioned that Rule 11 of the Federal

Rules of Civil Procedure applies to pro se litigants, and should

he file another action relating to the Matrimonial Action, it is

within the Court’s authority to consider imposing sanctions upon

him.     The Clerk of the Court is directed to mail a copy of this

Memorandum & Order to the pro se Plaintiff and mark this case

CLOSED.      Given    the   dismissal    of   the   Complaint,    Plaintiff’s

application seeking to withdraw the Complaint is DENIED as it is

now moot.

                The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore leave to appeal in forma pauperis is DENIED for the

purpose    of    any appeal.   See Coppedge v. United States, 369 U.S.



                                        14
438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).



                                    SO ORDERED.


                                    /s/ JOANNA SEYBERT______
                                    Joanna Seybert, U.S.D.J.

Dated:    December   19 , 2018
          Central Islip, New York




                               15
